838 F.2d 1216
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leo Victor SAVAGE, Defendant-Appellant.
Nos. 87-3564, 87-3617.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1988.

Before RALPH B. GUY Jr., and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's orders denying his motion for appointment of counsel to represent him before the parole board and his motion for appointment of counsel to require the government to produce relevant sentencing data.  The appeals have been consolidated on the motion of the defendant and referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant requested appointment of counsel in both instances in order to correct alleged inaccuracies in information provided to the parole board by the government.  The district court denied both motions after determining that it lacked authority to grant defendant's requests.


3
Upon review we conclude that both motions were properly denied for the reasons stated by the district court.


4
Accordingly, the district court's orders, entered May 22, 1987 and June 17, 1987, are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.